Cite as 2015 Ark. App. 518

                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-15-141


JAMES MIKEL REEP                                 Opinion Delivered   September 30, 2015
                               APPELLANT
                                                 APPEAL FROM THE SALINE
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. 63CR-14-444-2]

STATE OF ARKANSAS                                HONORABLE GARY ARNOLD,
                                 APPELLEE        JUDGE

                                                 SUPPLEMENTAL ADDENDUM
                                                 ORDERED



                         RAYMOND R. ABRAMSON, Judge

       James Mikel Reep appeals his conviction of driving while intoxicated, fourth offense,

from the Saline County Circuit Court. He argues that the circuit erred in denying his motion

to suppress and in denying his motion for directed verdict. We decline to address the merits

of the appeal at this time because Reep failed to comply with the Arkansas Supreme Court’s

rules governing the contents of the addendum.

       Arkansas Supreme Court Rule 4-2(a)(8) requires that an appellant’s brief include an

addendum consisting of all documents essential to this court’s resolution of the issues on

appeal, including exhibits such as CDs and DVDs. In this case, the State introduced into

evidence a DVD of a dashboard-camera recording of Reep being arrested and several

statements he made to the arresting officer concerning his alcohol intake and his driving. The

DVD was made part of the record and was essential to the circuit court’s consideration of
                                  Cite as 2015 Ark. App. 518

Reep’s directed-verdict motion. However, Reep failed to include copies of the DVD in his

addendum as required by our rules. We therefore order him to file a supplemental addendum

within seven calendar days of this order to provide the DVD exhibit to the members of our

court.

         Supplemental addendum ordered.

         HARRISON and BROWN, JJ., agree.

         Ogles Law Firm, by: John Ogles, for appellant.

         Leslie Rutledge, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




                                                2